  Case 3:20-cv-00482-NJR Document 9 Filed 05/27/20 Page 1 of 2 Page ID #42




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ABDULFATAI A. BASHIRU,                            )
A# xxx-xx4-603,                                   )
                Petitioner,                       )
                                                  )
       vs.                                        )       Case No. 20-cv-482-NJR
                                                  )
WILLIAM P. BARR, Attorney General,                )
                                                  )
CHAD WOLF, Secretary,                             )
Department of Homeland Security,                  )
                                                  )
ROBERT GUARDIAN, Director,                        )
ICE Field Office, Chicago,                        )
                                                  )
DAMON ACOFF,                                      )
Warden, Pulaski County Detention Center,          )
                                                  )
and                                               )
RANDY KERN, Sheriff, Pulaski County,              )
                                                  )
                       Respondents.               )


                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Petitioner Abdulfatai A. Bashiru filed his pro se Petition for Writ of Habeas Corpus

(Doc. 1) in the Northern District of Illinois, where it was docketed on May 14, 2020 under Case

No. 20-cv-2905 (N.D. Ill.). On May 22, 2020, the Northern District transferred the case here

because Bashiru is in the custody of U.S. Immigration and Customs Enforcement (“ICE”) in this

district at the Pulaski County Detention Center in Ullin, Illinois. (Doc. 5).

       Previously (on May 12, 2020), Bashiru had filed the identical pro se Petition in this district,

under Case No. 20-cv-439-SMY. On May 13, 2020, the Court ordered a response to the Petition,

which is due by June 2, 2020. (Doc. 4 in Case No. 20-439-SMY). Bashiru did not indicate why he


                                                  1
  Case 3:20-cv-00482-NJR Document 9 Filed 05/27/20 Page 2 of 2 Page ID #43




filed the same Petition in two different courts. In any event, this later-filed case is an exact

duplicate of the first case, and there is no reason to keep both cases open.

        Accordingly, IT IS ORDERED that this case is ADMINISTRATIVELY CLOSED as

duplicative of Bashiru v. Barr, et al., Case No. 20-cv-439-SMY (S.D. Ill., filed May 12, 2020).

Bashiru’s claims will proceed in the first-filed case. All pending motions are TERMINATED as

moot.

        IT IS SO ORDERED.

        DATED: May 27, 2020



                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 2
